EXHIBIT 10.41

[Letterhead of Cott Corporation]

September 25th, 2007

Gregory Leiter, CPA

133 Olde Field Drive

Lititz, PA 17543 USA

Dear Greg,

I am very pleased to offer you the position of Corporate Controller based in
Tampa, Florida. This position will report to the Juan Figuereo, Chief Financial
Officer and your hire date will be effective November 1, 2007. This letter
outlines the terms and conditions of your employment with Cott Beverages Inc.
(the “Company”). Please note that this is not a contract of employment or a
promise of employment for any specific term.

Your base salary will be $180,000 per year paid on a semi-monthly basis. You
will also receive an annual cash car allowance of $13,500.00 per year which is
also paid on a semi-monthly basis. Your performance evaluations for salary
reviews will be conducted on an annual basis and any increase would, if
applicable, be determined as part of the annual review process

You are eligible to participate in the annual bonus plan equal to an amount of
50% (bonus target level) of your base salary based upon the achievement of
specified goals. The bonus year is from January to December and any payments
made to you will be pro-rated based on your effective hire date. Currently the
maximum payout under the bonus plan is potentially four (4) times your bonus
target for achievement of performance goals in excess of the target goals. Such
performance goals shall be established annually. However, please note that the
bonus plan is entirely discretionary and the Company reserves in its absolute
discretion the right to terminate or amend any bonus scheme.

On your date of hire you will be eligible for Cott’s Benefit Program. Our
Benefit Program includes health, disability and life insurance benefits.
Employee contributions are required for our Program. You will also be eligible
for an annual medical check to the value of $5,000 per year.

You shall be entitled to participate in the long-term incentive (LTIP) plans and
programs as made available from time to time to employees of a similar level
within the organization. As of 2007 the Board of Directors approved our new long
term incentive plan which is based on each participants decision to invest up to
100% of their bonus payout in company stock for a period of 3 years. The plan
will match 100% of the investment made by the participant in equivalent Cott
stock. The match will vest in 3 years.

Once you are eligible to participate in the Cott Cafeteria Plan (discussed
below), your contributions will be deducted from your paycheck on a pre-tax
basis.

On the first day of the month following your completion of 90 days of
employment, you will be eligible to participate in Cott’s Cafeteria Plan.
Benefits provided under our Cafeteria Plan are pre-tax deductions for medical
premiums, a Health Care Reimbursement Account and a Dependent Care Reimbursement
Account. If you participate in the Cafeteria Plan, payroll deductions for the
benefits you select under the plan are made on a pre-tax basis. Please review
the Summary Plan Description for additional information.

In addition, on the first day of a quarter following at least six months of
employment, you will be eligible for Cott’s 401 (K) Savings and Retirement Plan.
You will also be eligible to participate in the Employee Share Purchase Plan
after completing ninety (90) days of employment. You are entitled to four
(4) weeks vacation. Vacation earned for 2007 will be prorated based on your date
of hire. You are encouraged to take your



--------------------------------------------------------------------------------

vacation time in the calendar year it is earned. All earned vacation must be
taken by March 31st of the year following the one, which it is earned; otherwise
it may be forfeited. If you should leave the Company, the value of any unearned
vacation taken by you will be considered a debt to the Company. All vacation
periods require the approval of your Manager.

Cott will provide you with relocation assistance to Tampa, Florida. The attached
document outlines the relocation package provided to you by Cott. Cott has
outsourced the day-to-day administration of this program to NEI Global
Relocation Company (“NEI”). You will work with one point of contact, Barbara
Zayer, your Account Executive, throughout the relocation process. She can be
reached at (800) 533-7353.

You will also find in your offer pack a document entitled “Retention, Severance
and Non Competition Plan.” This details terms that would be payable if your
position is terminated for reasons other than cause. Your level of participation
is as a Level Three (3) participant.

Prior to employment Cott requires successful completion of our pre-employment
processing. This includes a background investigation of your qualifications and
references.

To comply with the Immigration Reform and Control Act of 1986, the Company must
verify your identity and authorization to work in the United States. Therefore,
please bring with you on your first day, either one original document from the
list A or one original document from the list B and one original document from
the list C. Acceptable documents are listed on the backside of the enclosed INS
Form I-9. If you have any difficulty in this regard, please call me immediately.
Upon acceptance of this offer, you acknowledge and agree that Cott has the right
to disclose confidential information regarding you to any third party as
required by law.

Please see the enclosed checklists of forms. The first set of forms (offer
letter and screening authorization forms) should be returned to Beverly Weaver,
Executive Assistant, immediately upon your acceptance of the offer. The second
set of forms will need to be completed and returned to Beverly Weaver on your
first day of employment.

Greg, I am excited about having you join us. You have a lot to contribute to our
company. I know that you can look forward to joining a dynamic and challenging
organization with rewarding career opportunities. Please indicate your
acceptance of this offer by returning one signed original of both the offer
letter and confidentiality agreement to Cott Beverages, Attn: Beverly Weaver,
Executive Assistant, 4211 W. Boy Scout Blvd., Suite 290, Tampa, FL 33607.

Yours truly,

 

/s/ Michael Creamer

Michael Creamer Senior People Director, International Division

 

Copy to:    Sher Zaman    Charlotte Pope

I accept this offer of employment and the terms identified herein.

 

/s/ Greg Leiter

   

October 15, 2007

Greg Leiter     Date

 

- 2 -